                                                                       FILED lN UPFN COUR
                                                                                          T
                                                                          U.S.D C ;\tLrnta
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA                     DEC 1 9   �8
                                 ATLANTA DIVISION                        .11111.:d1�  k
                                                                         1�         '

UNITED STATES OF AMERICA
                                                 Criminal Action No.
     v.                                          1:18-CR- '1'\ 1-

AHAMEFULE Aso ODUS


                           Government's Motion for Detention

The United States of America, by counsel, Byung J. Pak, United States Attorney,

and John S. Ghose, Assistant United States Attorney for the Northern District of

Georgia, moves for detention under 18 U.S.C. §§ 3142(e) and (f).


1.   Eligibility of Case

     This case is eligible for a detention order because this case involves:

          A serious risk that the defendant will flee.


2. Reason for Detention


     The Court should detain defendant because there are no conditions of release

that will reasonably assure the appearance of the person as required and the

safety of any other person and the community.


3. Rebuttable Presumption

The United States will not invoke the rebuttable presumption that no condition

or combination of conditions will reasonably assure the appearance of the

defendant as required and the safety of the community pursuant to 18 U.S.C. §

3142(e)(3).
-·




     The United States will not invoke the rebuttable presumption that no condition

     or combination of conditions will reasonably assure the safety of any other

     person and the community pursuant to 18 U.S.C. § 3142(e)(2).

     4. Time for Detention Hearing


        The United States requests the Court conduct the detention hearing after

     continuance of 2 days.



        The United States requests leave of Court to supplement this motion with

     additional grounds or presumptions for detention.



     Dated: December 19, 2018.

                                                Respectfully submitted,
     Richard Russell Federal Building
                                                BYUNG J.PAK
     75 Ted Turner Drive S.W., Suite 600
                                                United States Attorney
     Atlanta, Georgia 30303-3309
     Phone: (404) 581-6000
     Fax: (404) 581-6181
     (404) 581-4632                             JOHNS. GHOSE
                                                Assistant United States Attorney
                                                Ga. Bar No. 446568




                                            2
'   .




        Certificate of Service
